Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 1 of 8 PageID #: 1106



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

VOCALIFE LLC,

              Plaintiff,
                                                     Civil Action No. 2:19-cv-00123-JRG
       v.
                                                     JURY TRIAL DEMANDED
AMAZON.COM, INC. and
AMAZON.COM, LLC,

              Defendants.


                                    DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Proce-

       dure 26(a)(1), each party shall disclose to every other party the following information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be of-

              fered at trial);

       (d)    the name, address, and telephone number of persons having knowledge of rele-

              vant facts, a brief statement of each identified person’s connection with the case,

              and a brief, fair summary of the substance of the information known by any such

              person;
Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 2 of 8 PageID #: 1107



       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving ex-

               pert testimony, provide the disclosures required by Federal Rule of Civil Proce-

               dure 26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of

               Civil Procedure 26(a)(2)(C).
                                                                           1
3.     Additional Disclosures. Without awaiting a discovery request, each party will make

       the following disclosures to every other party:

       (a)     provide the disclosures required by the Patent Rules for the Eastern District of

               Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those

                      claim elements until 30 days after source code for each Accused Instru-

1
  The Court anticipates that this disclosure requirement will obviate the need for requests for
production.


                                                -2-
Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 3 of 8 PageID #: 1108



                    mentality is produced by the opposing party. Thereafter, the party claim-

                    ing patent infringement shall identify, on an element-by-element basis for

                    each asserted claim, what source code of each Accused Instrumentality al-

                    legedly satisfies the software limitations of the asserted claim elements.

              ii.   If a party claiming patent infringement exercises the provisions of Para-

                    graph 3(a)(i) of this Discovery Order, the party opposing a claim of patent

                    infringement may serve, not later than 30 days after receipt of a Paragraph

                    3(a)(i) disclosure, supplemental “Invalidity Contentions” that amend only

                    those claim elements identified as software limitations by the party claim-

                    ing patent infringement.

     (b)    produce or permit the inspection of all documents, electronically stored infor-

            mation, and tangible things in the possession, custody, or control of the party that

            are relevant to the pleaded claims or defenses involved in this action, except to the

            extent these disclosures are affected by the time limits set forth in the Patent Rules

            for the Eastern District of Texas; and

     (c)    provide a complete computation of any category of damages claimed by any party

            to the action, and produce or permit the inspection of documents or other eviden-

            tiary material on which such computation is based, including materials bearing on

            the nature and extent of injuries suffered, except that the disclosure of the compu-

            tation of damages may be deferred until the time for Expert Disclosures if a party

            will rely on a damages expert.

4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                               -3-
Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 4 of 8 PageID #: 1109



5.         Discovery Limitations. The discovery in this cause is limited to the disclosures de-

           scribed in Paragraphs 1-3 together with:

     (a)      Interrogatories: Parties may serve 25 interrogatories per side.

     (b)      Requests for Admission: Parties may serve 25 requests for admissions per side. In ad-

              dition, the parties will be permitted to serve a reasonable number of requests for ad-

              mission for authentication of documents and things or qualifying prior art. Any re-

              quests for admission related solely to authentication and/or qualifying prior art shall

              be separately served and clearly denoted as such. Should the receiving party object to

              any requests for admissions directed solely towards authentication and/or qualifying

              prior art as unnecessary, unreasonable, and/or directed at issues other than authentica-

              tion and/or qualifying prior art, the receiving party must make such objections in writ-

              ing within ten (10) days of receiving such requests, after which the parties are re-

              quired to meet and confer in good faith to determine whether the requests are neces-

              sary, reasonable, and/or properly directed.

     (c)      Party Depositions: Parties may take up to 60 total hours of depositions of fact wit-

              nesses (inclusive of 30(b)(1), 30(b)(6) depositions and third-party depositions). Depo-

              sitions of experts do not count against these limits. Parties will be reasonable in seek-

              ing depositions of party witnesses, including inventors. Parties will work together so

              that a Rule 30(b)(6) designee shall not be subject to multiple depositions and, if pos-

              sible, deposed only once in both a personal (if requested) and corporate capacity. The

              parties may also take depositions on written questions of custodians of business rec-

              ords for third parties and such depositions do not count towards the above limits. The

              parties shall work together in good faith to extend these time limitations if necessary.




                                                   -4-
Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 5 of 8 PageID #: 1110



     (d)      Expert Depositions: Each party is limited to 4 expert witnesses per side. Parties may

              depose each expert witness for up to 7 hours per report.

     (e)      “Side” means a party or a group of parties with a common interest.

     (f)      Any party may later move to modify these limitations for good cause.

6.         Privileged Information. There is no duty to disclose privileged documents or infor-

           mation. However, the parties are directed to meet and confer concerning privileged doc-

           uments or information after the Status Conference. By the deadline set in the Docket

           Control Order, the parties shall exchange privilege logs identifying the documents or in-

           formation and the basis for any disputed claim of privilege in a manner that, without re-

           vealing information itself privileged or protected, will enable the other parties to assess

           the applicability of the privilege or protection. Any party may move the Court for an or-

           der compelling the production of any documents or information identified on any other

           party’s privilege log. If such a motion is made, the party asserting privilege shall respond

           to the motion within the time period provided by Local Rule CV-7. The party asserting

           privilege shall then file with the Court within 30 days of the filing of the motion to com-

           pel any proof in the form of declarations or affidavits to support their assertions of privi-

           lege, along with the documents over which privilege is asserted for in camera inspection.

7.         Signature. The disclosures required by this Order shall be made in writing and signed by

           the party or counsel and shall constitute a certification that, to the best of the signer’s

           knowledge, information and belief, such disclosure is complete and correct as of the time

           it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

           otherwise, such disclosures shall be served as provided by Federal Rule of Civil Proce-




                                                    -5-
Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 6 of 8 PageID #: 1111



     dure 5. The parties shall promptly file a notice with the Court that the disclosures re-

     quired under this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is un-

     der a duty to supplement or correct its disclosures immediately if the party obtains in-

     formation on the basis of which it knows that the information disclosed was either in-

     complete or incorrect when made, or is no longer complete or true.

9.   Discovery Disputes.

     (a)    Except in cases involving claims of privilege, any party entitled to receive disclo-

            sures (“Requesting Party”) may, after the deadline for making disclosures, serve

            upon a party required to make disclosures (“Responding Party”) a written state-

            ment, in letter form or otherwise, of any reason why the Requesting Party believes

            that the Responding Party’s disclosures are insufficient. The written statement

            shall list, by category, the items the Requesting Party contends should be pro-

            duced. The parties shall promptly meet and confer. If the parties are unable to re-

            solve their dispute, then the Responding Party shall, within 14 days after service

            of the written statement upon it, serve upon the Requesting Party a written state-

            ment, in letter form or otherwise, which identifies (1) the requested items that will

            be disclosed, if any, and (2) the reasons why any requested items will not be dis-

            closed. The Requesting Party may thereafter file a motion to compel.

     (b)    An opposed discovery related motion, or any response thereto, shall not exceed 7

            pages. Attachments to a discovery related motion, or a response thereto, shall not

            exceed 5 pages. No further briefing is allowed absent a request or order from the

            Court.




                                             -6-
Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 7 of 8 PageID #: 1112



      (c)    Prior to filing any discovery related motion, the parties must fully comply with

             the substantive and procedural conference requirements of Local Rule CV-7(h)

             and (i). Within 72 hours of the Court setting any discovery motion for a hearing,

             each party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet

             and confer in person or by telephone, without the involvement or participation of

             other attorneys, in an effort to resolve the dispute without Court intervention.

      (d)    Counsel shall promptly notify the Court of the results of that meeting by filing a

             joint report of no more than two pages. Unless excused by the Court, each party’s

             lead attorney shall attend any discovery motion hearing set by the Court (though

             the lead attorney is not required to argue the motion).

      (e)    Any change to a party’s lead attorney designation must be accomplished by mo-

             tion and order.

      (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

             disputes before contacting the Discovery Hotline provided by Local Rule CV-

             26(e). If the undersigned is not available, the parties shall proceed in accordance

             with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order be-

      cause it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its dis-

      closures. Absent court order to the contrary, a party is not excused from disclosure be-

      cause there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.




                                              -7-
    Case 2:19-cv-00123-JRG Document 48 Filed 10/30/19 Page 8 of 8 PageID #: 1113



12.      Proposed Stipulations by the Parties Regarding Discovery.

         (a)    The parties agree that they will serve each other with copies of any subpoena or

                deposition notice directed to a third-party. A party receiving documents from a

                third party will provide copies of those documents to another party upon request.

                A party scheduling a deposition of a third party shall provide notice of the deposi-

                tion date to all parties by seven days prior to the deposition.

         (b)    The parties agree that the parties shall not be required to log any privileged docu-

                ments created on or after April 16, 2019.

         (c)    The parties agree to accept service by email to all counsel of record for the party

                to be served.

         (d)    The parties will submit a proposed e-discovery order within 60 days after the

                Scheduling Conference.

13.      Standing Orders. The parties and counsel are charged with notice of and are required to

         fully comply with each of the Standing Orders of this Court. Such are posted on the

.        Court’s website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The

         substance of some such orders may be included expressly within this Discovery Order,

         while others (including the Court’s Standing Order Regarding Protection of Proprietary

         and/or Confidential Information to Be Presented to the Court During Motion and Trial

         Practice) are incorporated herein by reference. All such standing orders shall be binding

         on the parties and counsel, regardless of whether they are expressly included herein or

         made a part hereof by reference.
     So ORDERED and SIGNED this 30th day of October, 2019.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                 -8- UNITED STATES DISTRICT JUDGE
